449 F.2d 780
Guadalupe GUAJARDO, Jr., Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-1643 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 22, 1971.

Guadalupe Guajardo, Jr., pro se.
Crawford C. Martin, Atty. Gen. of Tex., Gilbert J. Pena, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The appellee's motion to dismiss the appeal in the above styled and numbered cause is hereby denied.  The judgment of the district court is affirmed.  See Local Rule 21.1



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966